                                                                                                   JS-6
                    1
                    2
                    3
                    4
                    5
                    6
                    7
                    8
                    9                         UNITED STATES DISTRICT COURT
                10                          CENTRAL DISTRICT OF CALIFORNIA
                11
                12      CINDY NEWMAN, an individual,                     Case No. 2:20-cv-01770 PA (JPRx)
                        individually, on behalf of the general
                13      public, and all others similarly situated,       Hon. Percy Anderson
                                                                         Dept. 9A
                14                          Plaintiff,
                                                                         ORDER TO REMAND ACTION
                15                   vs.                                 TO STATE COURT
                16      WW NORTH AMERICA HOLDINGS,
                        INC., a corporation; and DOES 1
                17      through 100, inclusive,                          Complaint Filed:   January 21, 2020
                18                          Defendants.
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                         1
 ATTORNEYS AT LAW
   COSTA MESA
                    1
                    2         Based on the Parties’ Stipulation to Remand Action to State Court and good
                    3   cause appearing,
                    4         IT IS HEREBY ORDERED THAT:
                    5      1. This case is hereby remanded to the Superior Court for the State of
                    6         California, County of Los Angeles.
                    7
                        IT IS SO ORDERED.
                    8
                    9   Dated: March 16, 2020
                                                                Percy Anderson
                10                                              United States District Judge
                11
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                     2
 ATTORNEYS AT LAW
   COSTA MESA
